The past year has been a
difficult one for the United Nations. Its principles have
been challenged. Its relevance has been questioned. Still, at
the end of the millennium, we have proved ourselves
unable to prevent war between Ethiopia and Eritrea and
unable to prevent genocide in Rwanda or ethnic cleansing
in Kosovo. Still, we see flagrant disrespect for international
law, humanitarian law and human rights. Children are used
as soldiers in Sierra Leone, women are denied all rights in
Afghanistan, fundamentalist forces have demonstrating
students arrested and possibly sentenced to death in Iran.
Other tragic examples can be found in almost all parts of
the world.
We can change all that, if only there is political will.
It is up to us, the Member States, to ensure that the United
Nations and the Security Council are able to uphold
international law and their responsibility for international
peace and security.
I would like to highlight four key areas that we, the
United Nations and its Member States, need to address to
make the United Nations truly relevant: the questions of
intervention; early action and prevention; nuclear
disarmament; and human rights. To succeed, the United
Nations system also needs to be reformed, and I will come
back to that.
When it comes to intervention to secure peace,
regional organizations and arrangements, as well as so-
called coalitions of the willing, can have important roles,
together with the United Nations, as we have just seen in
East Timor. But it is for the Security Council to provide the
legal foundation — the mandate — for such action, in
particular when force has to be used. Without such a legal
foundation, we run the risk of anarchy in international
relations, and in fact we undermine the prospects for peace
and security; and that long-term perspective must never be
lost.
Our responsibility for international peace and
security implies that necessary action by the Security
Council should not be hindered by a veto. If the Security
Council in an urgent situation is paralysed by a veto or a
threat of veto, this may undermine the authority and the
relevance of the United Nations itself. It also presents the
international community with a difficult dilemma.
When human life is threatened on a massive scale,
it is not possible to remain passive. Humanitarian
intervention has to be assessed on a case-by-case basis, in
view of the values at stake and whether all other means
have been exhausted. The effects on international law and
international security at large have to be considered as
well.
As the Secretary-General said yesterday, we must
ensure that the Security Council is able to rise to the
challenge. It must negotiate in earnest, with creativity and
without the threat of veto, to define threats to peace and
security at an early stage, and to deal with a crisis before
an emergency situation arises. Council action does not
necessarily mean the use of force. The use of force
almost inevitably causes suffering for the innocent. It
should, therefore, only be the last resort. There are many
other tools available. The United Nations Charter offers
several options.
The most obvious alternative to the use of force is
conflict prevention and early action. Member States, in
particular the permanent members of the Security
Council, must share information on conflict situations and
early warning signals with the Secretariat. The Secretary-
General should be invited to react to such reports and to
propose appropriate and timely action to the Security
Council. The United Nations offices in the field and early
fact-finding missions dispatched to areas of potential
conflict could help the Secretary-General formulate such
proposals. Academic institutions and non-governmental
organizations could also be helpful in this regard.
The Swedish Government has adopted a programme
of action to facilitate and contribute to the prevention of
armed conflict. It is our hope that this action plan will
stimulate a debate on how to change the focus from crisis
management to early preventive action in order to
promote a culture of prevention.
When considering peacekeeping operations, the
Security Council should not be hampered by short-term
budgetary considerations. This sends a very negative
message and runs counter to the need for early and
32


preventive action. All countries must pay their assessed
contributions in full, on time and without conditions.
Naturally, that also goes for the host country. The United
Nations must be given the necessary resources to be able to
act swiftly upon decisions by the Security Council.
The danger of nuclear devastation has not faded. On
the contrary, we are faced with new threats. Last year the
positive trend set by Argentina, Brazil and South Africa
having joined the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) was reversed by India and
Pakistan, which both tested nuclear weapons. Their actions
have endangered international peace and security, as well
as stability in the region, and are a serious setback to our
hopes for a world without nuclear weapons.
Sweden will follow up its call of last year for a new
agenda for complete nuclear disarmament. India and
Pakistan have taken us further away from that goal. We call
upon them, and all other States which have not yet done so,
to give up their nuclear ambitions. All countries should
become parties to the Comprehensive Nuclear-Test-Ban
Treaty (CTBT) and the NPT.
The five nuclear-weapon States also have a
responsibility to complete nuclear disarmament.
Deployment of national missile defence systems in the
future would create uncertainties and have a negative
impact on nuclear disarmament and non-proliferation. We
encourage the United States and Russia to re-establish a
new momentum in the stalled START negotiations, and
especially we call upon Russia to ratify the Start II
agreement without further delay. Reductions should be
extended to non-strategic nuclear weapons. Furthermore, we
urge the three nuclear-weapon States which have not yet
done so to ratify the CTBT. All this should be done in an
effort aimed at the elimination of all kinds of weapons of
mass destruction, which still pose a threat to human beings
all over the world.
Any regime violating human rights paves the way for
crisis and armed conflict. The defence of human rights is a
legitimate concern for the Security Council and the
international community. It is our duty to react when the
rights of individuals are violated, wherever it happens.
Still, disrespect for democracy and human rights is
obvious in many parts of the world. The events in East
Timor show how the will of the people can be totally
ignored by armed thugs. In Kosovo, innocent civilians are
attacked for belonging to a certain ethnic group.
Still, poverty and social injustice deprive people of
health and education.
Still, women and girls are facing discrimination. The
brutalizing and killing of women is carried out with
impunity in many countries. In wars, rape is used as a
means of terror. Often women are deprived of their right
to earn their own living or participate in the economic
and political life of their countries. I urge all countries to
adhere to the Convention on the Elimination of All Forms
of Discrimination against Women, without reservation.
Still, 10 years after the adoption of the Convention
on the Rights of the Child, the hopes of children for the
future are overshadowed by daily hardship and fear. Too
often their talents and skills are buried in poverty or
diseases which are curable but not attended to. Too often
they are denied proper education, or suffer from
discriminatory school systems. The recruitment of child
soldiers is a shameful practice that causes individual
suffering and will harm the security and development of
societies for many years to come. I appeal to all
Governments to assist in the conclusion of the two
optional protocols to the Convention on the Rights of the
Child in order to prohibit sexual abuse of children and the
use of children below the age of 18 in armed conflict.
The use of the death penalty has no place in a
civilized society. Sweden welcomes moves taken in a
number of countries to put an end to this repugnant
practice. The abolition of the death penalty would
enhance human dignity worldwide.
Still, the ugly face of racism appears in all parts of
the world. Manifestations of racism are an affront to the
fundamental principle of non-discrimination and a threat
to the fragile fabric of peaceful relations between people
in an increasingly global community. The preparations for
the World Conference against Racism, Racial
Discrimination, Xenophobia and Related Intolerance
provide an important opportunity to identify concrete and
action-oriented ways to combat racism. Another important
manifestation will be the Stockholm International Forum
on the Holocaust, to be held in January 2000.
The early entry into force of the Statute of the
International Criminal Court would send a clear signal
that the international community is determined to end the
culture of impunity for the most heinous crimes under
international law. Sweden is committed to early
ratification, and we urge all countries to be similarly
committed.
33


As I said at the outset, in order to have an efficient
and relevant United Nations, not paralysed by the veto and
able to cope with the challenges of conflict prevention,
nuclear disarmament and the protection of human rights, we
also need reforms. In particular, we need to strengthen the
United Nations capacity for conflict prevention and to
address root causes of conflict. This is a moral imperative
as well as a humanitarian, political and economic necessity.
The Security Council should be enlarged to better
reflect the realities of today’s international relations. A
geographical balance is important in this regard so that the
Council can become truly representative of the international
community.
The use of the veto, or even the threat of its use,
hampers the work of the Council. We support the proposal
that as a first step the right of veto should be limited to
decisions on enforcement action under Chapter VII of the
Charter. We would also like to see the five permanent
members agreeing on a moratorium on the use of the veto.
The Security Council should be more transparent and
open. This would contribute to the acceptance and
legitimacy of its decisions. The Council should be able to
hear the views of all relevant parties to a conflict without
the implication of political recognition.
The involvement of humanitarian organizations in the
Council’s deliberations would enhance the quality of its
decisions. The humanitarian consequences of Security
Council action should always be taken into consideration.
This is particularly important when sanctions are imposed.
Sweden welcomes the Secretary-General’s efforts to
reform the Secretariat and modernize its management
culture, and we appreciate the improved efficiency that has
followed. Reform is not only about cost-cutting. The aim
must be to revitalize the Organization and the multilateral
system to cope with the many challenges before us.
Long-term security is closely linked to sustainable
development and the eradication of poverty. We need to
strengthen not only the United Nations capacity to provide
humanitarian assistance but also its long-term social and
economic development efforts.
A basic problem is the lack of funds. The donor
community needs to ensure sufficient and predictable
financial resources to allow the reforms to produce long-
term results. Sweden is one of only four countries that meet
the United Nations aid target of 0.7 per cent of gross
national product. Development requires a true partnership
between countries, ensuring sufficient external resources,
sound use of internal resources and good governance.
The reform process has to continue, and we look
forward to the Millennium Assembly and the summit next
year as an opportunity to accelerate the work.
We all have a tendency to blame the United Nations
for our own failures and shortcomings. In fact, when the
United Nations fails, it is because we fail. If the United
Nations loses its relevance, we lose. There is no real
alternative to global cooperation to cope with increasingly
global problems, and for this, we need the United
Nations — but a strengthened and reformed United
Nations.








